—Judgment unanimously affirmed. Memorandum: Defendant was not entitled to a missing witness charge regarding the prosecutor’s failure to call as a witness the confidential informant who arranged and participated in the first sale of cocaine by defendant to an undercover police officer. The People met their burden of proving *1019that the informant’s testimony would be merely cumulative, and there is no evidence in the record that the uncalled witness would have given different testimony (see, People v Buckler, 39 NY2d 895, 897; People v Watkins, 67 AD2d 717, 718; cf., People v Fields, 76 NY2d 761, 763). We have examined defendant’s remaining arguments and find them lacking in merit. (Appeal from Judgment of Monroe County Court, Marks, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Dillon, P. J., Doerr, Balio, Lawton and Davis, JJ.